Citation Nr: 9921979	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for hypertension as 
secondary to the service connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 50 percent disability 
evaluation for PTSD.  In a November 1994 rating decision, the 
RO assigned a 70 percent evaluation to the service-connected 
PTSD.  As the 70 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In addition, the Board observes that in a February 1996 
rating decision, the RO denied service connection for 
hypertension as secondary to the service-connected PTSD.  The 
veteran was informed of such decision that same month and 
filed a timely Notice of Disagreement with the RO's denial.  
In March 1996, the RO issued a Statement of the Case with 
respect to the aforementioned issue and, in June 1996, the 
veteran perfected his appeal with respect to such issue.  
Therefore, this issue will also be addressed in the decision 
below.   

In May 1997, the Board remanded the veteran's claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of a demonstrable 
inability to obtain or retain employment. 

2.  The etiology of the veteran's current hypertension was 
exacerbated by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998), 4.132, 
Diagnostic Code 9411 (1998).

2.  The veteran's claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is moot.  38 U.S.C.A. §§ 5107(a), 7104 (West 
1991); 38 C.F.R. §§ 4.16(a), 20.101 (1998). 

3.  The veteran's current hypertension was incurred as 
secondary to the service- connected PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for PTSD

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service and 
several VA examinations.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (1998).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran contends, in essence, that the service-connected 
PTSD has increased in severity and has interfered with his 
ability to maintain substantial gainful employment. 

Under the pre-November 7, 1996, criteria (hereinafter the 
"old" rating criteria) for rating psychiatric disorders, a 
50 percent rating for PTSD, anxiety, and depression is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Diagnostic Code is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

The Board finds that the evidence raises a question as to 
whether the veteran's service-connected PTSD renders him 
totally disabled under the criteria in effect prior to 
November 7, 1996.  The evidence reflects that the veteran has 
sought continuous VA outpatient treatment for his PTSD since 
discharge from service with the most recent VA examination, 
conducted in December 1997.  A review of the December 1997 VA 
examination and an addendum to that examination, dated in 
April 1998, reflects that the veteran had sought continuos 
treatment for his PTSD from the Columbia VA Medical Center, 
was on numerous psychotropic medications and that his PTSD 
was manifested by hyperarousal, daily nightmares, flashbacks, 
multiple intrusive thoughts, social isolation (veteran had no 
social contact outside his PTSD Combat Veteran's group), 
disorientation (veteran reported having had a flashback and 
then being one and one-half miles away from his home without 
any idea on how he arrived there), memory loss (veteran 
reported having "blacked out" when he drove on several 
occasions), a decrease in initiative (veteran no longer 
trained horses or went into the woods for relaxation 
treatment as prescribed by VA), and had passive suicidal 
ideation with no active plan or intent.  In an April 1998 
addendum to the December 1997 VA examination, the examiner 
concluded that multiple factors  such as, the service-
connected PTSD, interfered with the veteran's ability to 
obtain and maintain gainful employment.  

While the examiner related that the veteran had stopped 
working in 1981 because of early retirement, it was also 
noted that the veteran was not currently employable.  It was 
the opinion of the VA examiner in the April 1998 addendum 
that while the veteran's ability to accomplish daily tasks 
and attend daily appointments might have been diminished 
because of other non-service-connected medical disorders such 
as early dementia illness/organic factors and heart disease, 
the anxiety, worry and fatigue about completing such tasks 
and resultant fatigue was mostly a result of his nervous 
disorder.  Indeed, during the December 1997 VA examination, 
the examiner determined that the vast bulk of the veteran's 
disability was secondary to his PTSD and that it was unlikely 
to change in the future.  Significantly, the December 1997 VA 
examination also resulted in the assignment of Global 
Assessment of Functioning (GAF) score of 30.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 21 to 30 is 
defined as "Serious impairment (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., stays in bed all day, no job, home or 
friends)."  

After weighing the evidence of record and resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the disability picture presented demonstrates that the 
veteran's service-connected PTSD is productive of a 
demonstrable inability to obtain or retain employment.  
Therefore, the Board finds that the schedular criteria for a 
100 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1998). 

The Board also notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating psychiatric disorders, as set 
forth in 38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Under the 
revised regulations, psychiatric disorders are evaluated 
under 38 C.F.R. § 4.130.  Under that section, as of November 
7, 1996, PTSD will be rated in accordance with the General 
Rating Formula for Mental Disorders.  However, as the Board 
has found that the a 100 percent rating, the maximum 
schedular rating, is warranted under the criteria in effect 
prior to November 7, 1996, consideration of the claim under 
the criteria in effect after that date is not necessary.

II.  Total Rating Based on Individual Unemployability

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ."  38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 
7104(a), 511(a).  In light of the Board's decision herein 
that a 100 percent schedular rating is warranted for the 
veteran's service-connected PTSD, there remains no 
"question" of law or fact for the Board's decision.  See 
Waterhouse v. Principi, 3 Vet. App. 473 (1992); see also 
VAOPGCPREC 6-99 ( June 7,1999).  The issue of a total rating 
based on individual unemployability is now moot, because a 
total rating based upon individual unemployability requires 
that the schedular rating be less than total.  See 38 C.F.R. 
§ 4.16(a), which states, in pertinent part "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total."  Thus, the greater 
benefit has been granted.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law." Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), quoting Gardner v. Derwinski, 1 
Vet. App. 584, 586-87 (1991).  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995). 

III.  Secondary Service Connection

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim for service connection for hypertension as 
secondary to the service-connected PTSD is well grounded or 
capable of substantiation. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159(a) (1998). If the claim is well grounded, 
it must be shown that all relevant facts have been properly 
developed and that the duty to assist the veteran as mandated 
by 38 U.S.C.A. § 5107 has been complied with.

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a) (1998).  See Allen 
v. Brown, 8 Vet. App. 448 (holding that when aggravation of a 
non-service-connected disorder is proximately due to or is 
the result of a service-connected disability, that extent of 
aggravation is service connected on a secondary basis.

In this case, there is no competent medical evidence 
demonstrating that the veteran currently has hypertension 
which was acquired as a result of service or that it was 
manifested to a degree of 10 percent or more within a year of 
discharge from service and the veteran does not contend 
otherwise.  Rather, the veteran specifically contends that he 
currently has hypertension as a result of the service 
connected PTSD.  In support of his assertion, numerous 
private and VA medical records, dating from 1995 to 1996, 
pertinently reveal that the veteran's hypertension has been 
found to have been exacerbated by the service-connected PTSD.  
In this regard, a VA examination report, dated in December 
1995, and a VA outpatient report, dated in June 1996, reveal 
that the veteran's hypertension had been exacerbated by the 
service-connected PTSD.  In addition, in a medical statement, 
submitted by Greg Mitchell, Licensed Physicians Assistant, 
dated in March 1996, it was indicated that it was very 
plausible that someone who suffered from PTSD and many other 
mental disorders, especially those of the anxiety category, 
over an extended period of time would suffer from 
hypertension exacerbated by the disorder. 

The aforementioned private and VA medical opinions reflect, 
at a minimum, that the veteran's current hypertension was 
exacerbated by the service-connected PTSD.  Moreover, there 
is no competent medical evidence of record indicating a 
finding to the contrary.  As such, and after resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's hypertension is secondary to the service-
connected PSTD.  Therefore, service connection on a secondary 
basis is warranted for the service-connected hypertension.




ORDER

A 100 percent rating for PTSD is granted subject to law and 
regulations governing the payment of monetary benefits.

The claim of entitlement to a TDIU, being moot, is dismissed 
for lack of jurisdiction.

Service connection for hypertension as secondary to service-
connected PTSD, is granted.



___________________________
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

